NUMBERS 13-17-00556-CR AND 13-17-00570-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG
____________________________________________________________

MANSU LAU KNOX JR.,                                                                   APPELLANT,

                                                    v.

THE STATE OF TEXAS,                               APPELLEE.
____________________________________________________________

              On Appeal from the 27th District Court
                     of Bell County, Texas.
____________________________________________________________

                               ORDER OF ABATEMENT
                Before Justices Rodriguez, Benavides, and Longoria
                                 Order Per Curiam

        Appellant, Mansu Lau Knox Jr., has filed a notice of appeal with this Court from his

convictions in trial court cause numbers 76444 and 77322.1 The trial court's certifications



        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 R.S.).
of the defendant's right to appeal shows that the defendant does not have the right to

appeal. See TEX. R. APP. P. 25.2(a)(2).

       On October 19, 2017, we ordered appellant's counsel, Billy Ray Hall Jr., to, within

thirty days, review the record and advise this Court as to whether appellant has a right to

appeal. See TEX. R. APP. P. 44.3, 44.4. No response to this Court's order has been

received. Therefore, we abate these appeals and remand these causes to the trial court

for a hearing to determine why counsel has failed to comply with this Court's order. The

trial court's findings and conclusions shall be included in a supplemental clerk's record.

The trial court shall file the supplemental clerk's record and reporter's record, if any, with

the Clerk of this Court within thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in these

appeals, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeals, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue these appeals, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

email address, telephone number, and state bar number of said counsel shall be included

in the trial court's findings of fact and conclusions of law.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

                                               2
Delivered and filed the
1st day of December, 2017.




                             3